OPINION OF THE COURT
On summary consideration, order affirmed, with costs, and the certified question answered in the affirmative. It was proper for the Appellate Division to remand the matter to respondent board of trustees for a fair consideration of petitioner’s application, there being no reason to presume that an unbiased board would not properly consider the merits of the application. In view of this disposition, it is unnecessary to reach the question of whether petitioner’s hearing loss, sustained over a period of time, may be considered an accidental injury within the meaning of section B19-7.84 of the Administrative Code of the City of New York.
Concur: Chief Judge Cooke and Judges Jasen, Gabrielli, Jones, Wachtler, Fuchsberg and Meyer.